Name: Commission Regulation (EC) No 2152/1999 of 11 October 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities12. 10. 1999 L 264/9 COMMISSION REGULATION (EC) No 2152/1999 of 11 October 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade nego- tiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 12. 10. 1999L 264/10 ANNEX to the Commission Regulation of 11 October 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 060 108,4 204 85,7 999 97,1 0707 00 05 628 136,6 999 136,6 0709 90 70 052 62,3 999 62,3 0805 30 10 052 63,7 388 68,3 524 54,4 528 57,7 999 61,0 0806 10 10 052 99,4 064 75,2 400 208,8 999 127,8 0808 10 20, 0808 10 50, 0808 10 90 060 46,2 388 56,9 400 56,6 480 48,9 800 184,2 804 44,4 999 72,9 0808 20 50 052 99,1 064 59,1 388 177,3 999 111,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.